PER CURIAM.
After a thorough review of the record and of the parties’ submissions, we allow the appellees’ motion for summary disposition. We affirm the lower court’s dismissal on the ground that plaintiffs/appellants failed to satisfy the jurisdictional requirement that they first submit their claim to the appropriate agency in writing. See 28 U.S.C. § 2401(b); Gonzalez v. United States, 284 F.3d 281, 288 (1st Cir.2002)
(“Pursuant to the FTCA, a tort claim against the United States is ‘forever barred’ unless it is presented in writing to the appropriate federal agency within two years after the claim accrues.”) (quoting 28 U.S.C. § 2401(b)).
Affirmed. See 1st Cir. Loe. R. 27(c).